Citation Nr: 0947445	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's application 
to reopen his claims for entitlement to service connection 
for residuals of a back injury and bilateral hearing loss.  
In February 2008, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
August 2008.

In a June 2009 rating decision, the RO reopened and granted 
the Veteran's claim for bilateral hearing loss, assigning a 
50 percent disability evaluation.  This grant of service 
connection is considered a full grant of this benefit on 
appeal.  As such, the application to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
is no longer before the Board.  See generally Grantham v. 
Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that the Veteran indicated he wished to have 
a hearing before the Board in his August 2008 Substantive 
Appeal.  However, in a March 2009 statement, the Veteran's 
representative withdrew this request.  Accordingly, the 
Veteran's hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2009).

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for residuals of a back injury in 
September 2005; the Veteran was properly informed of the 
adverse decision and his appellate rights, and he did not 
timely appeal.

2.  Evidence received since the September 2005 rating 
decision that denied the Veteran's claim of entitlement to 
service connection for residuals of a back injury does not 
relate to unestablished facts necessary to substantiate the 
claim. 


CONCLUSION OF LAW

New and material evidence has not been received for the claim 
of entitlement to service connection for residuals of a back 
injury; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In addition, the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of petitions to reopen service 
connection claims, the Veteran be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial(s).


Prior to the initial adjudication of the Veteran's claim, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.  The June 2007 
letter also provided notice of the elements of new and 
material evidence and the reasons for the prior denial.  
Thus, the criteria of Kent are satisfied.  See Kent, supra.

Additionally, the June 2007 letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  An April 2005 Consent to Release Information from 
the Veteran indicated that he had been treated by Cummins 
Engine Company.  See Consent to Release Information, April 5, 
2005.  However, a July 2005 letter from Cummins Engine 
Company stated that it no longer had any medical records for 
the Veteran.  See Letter from Cummins Engine Company, July 7, 
2005.  The Board also attempted to locate the Veteran's 
Social Security Administration (SSA) records.  However, a 
September 2008 response from SSA indicated that the Veteran's 
file had been destroyed.  See SSA letter, September 3, 2008.  
Additionally, in a November 2008 statement, the Veteran 
referenced additional private treatment records.  However, he 
stated that these records had likely been destroyed by a 
flood.  See Veteran statement, November 12, 2008.  The 
Veteran did not make additional attempts to obtain those 
records, nor did he request that VA do so.  In light of VA's 
efforts to obtain all available treatment records, the Board 
finds the duty to assist has been met.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is: 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury, or disease," or 
a disease manifested in accordance with presumptive service 
connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

Here, the Board concludes that an examination is not needed 
because the only evidence indicating the Veteran "suffered 
an event, injury, or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to § 5103A(d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the Veteran's 
claim since it could not provide evidence of past events.

Additionally, the Board notes that in an attempt to reopen a 
previously denied claim for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  
See 38 C.F.R. § 3.159 (c)(4)(iii) (2009).  The Veteran was 
not afforded an examination in association with his petition 
to reopen.  As discussed below, the Board has concluded that 
new and material evidence has not been submitted on the 
claim.  Accordingly, there is no duty to provide an 
examination and no error exists.  Id.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran contends that his back disability is the result 
of active duty service.  He filed his original claim of 
entitlement to service connection for residuals of a back 
injury in April 2005.  A September 2005 rating decision 
denied the claim, finding essentially that there was no 
evidence of an in-service back injury or of continuous back 
symptoms since separation from service.  The Veteran 
submitted a notice of disagreement in February 2007.  
However, because the notice of disagreement was not timely, 
the RO treated it as an application to reopen his previously 
denied claim.  The RO declined to reopen the Veteran's claim 
in a January 2008 rating decision, as he had not submitted 
any new and material evidence.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As the previous denial of service connection was premised on 
findings that there was no evidence of complaints or 
treatment for the Veteran's back disability in service, for 
evidence to be new and material in this matter, (i.e., 
relating to unestablished facts necessary to substantiate the 
claims, and raising a reasonable possibility of 
substantiating the claims), it would have to tend to show 
that the Veteran's back disability was incurred in or 
aggravated by service or that the Veteran has had continuous 
symptoms since service.

The RO received a February 1980 treatment record from Dr. 
S.B., diagnosing the Veteran with lumbar spondylosis.  
Although this evidence is "new," having not been previously 
considered by the RO, it is not "material."  The newly 
received evidence does not contain any indication of 
treatment for a back injury in service, nor was a medical 
nexus provided relating the Veteran's current disability to 
service or any service-connected disability.  Further, the 
February 1980 treatment record does not show continuity of 
symptomatology, as it is dated over thirty years after the 
Veteran's separation from service.  There are no further 
records identified by the Veteran as available to bridge the 
remaining gap to service.

In August 2009, the Veteran submitted a statement and 
research on the history of the submarine SC-997.  The 
research indicates that the submarine ran aground in 
January 1943.  However, this research does not indicate that 
the Veteran was treated in service for a back injury.  As 
such, although the evidence is "new," it is not 
"material."  There is simply nothing in the newly received 
evidence to show that the Veteran was treated for a back 
injury in service.

The Board finds that the evidence received since September 
2005, while not previously considered, does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the evidence is not material.  The appeal to 
reopen the Veteran's claim for service connection for 
residuals of a back injury is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a back injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


